DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed regarding claims 16 and 24 have been fully considered but they are not persuasive. 
The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. The arguments and the amendment have not place this application in condition for allowance. Applicant argues that the prior art fails to disclose regarding claim 16, “the plurality of waveguide ports, the H-plane combiner, and the E-plane combiner are implemented together as a single indivisible form.” The Examiner disagrees. Applicant has broadly claim the invention in a matter to be anticipated by Wu. The word “implemented together” has not preclude any method of implementing the waveguide combiner of Wu, especially since Wu can only be operational as intended when implement together as claimed by Applicant. In addition, regarding claim 24, Applicant argues that the prior art fails to disclose “an H-plane combiner including a U-bend.” Examiner disagrees. The structure of the H-plane defined by HB1-HJ1-HB1 shows a U-shaped bend with ends attached at EJ1. 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 20, 23-26, 28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US Pat. 6563398).
Wu discloses;
Regarding claim 16:
a combiner (in Fig. 23), comprising: a plurality of waveguide ports (490); an H-plane combiner (HB1-HJ1-HB1) connected to an E-plane combiner (EB2-EJ2-EB2), wherein the plurality of waveguide ports (490), the H-plane combiner (HB1-HJ1-HB1), and the E-plane combiner (EB2-EJ2-EB2) are implemented together (Col. 8, Lines 39-40) as a single indivisible form (see the Fig.).
Regarding claim 17:
the combiner is a combiner for a first polarization type (Col. 5, Lines 10-14).
Regarding claim 18:
(in Fig. 24) the plurality of waveguide ports (490) is 4 waveguide ports (Col. 4, Lines 41-42; Col. 16, Lines 8-12).
Regarding claim 20:
(in Fig. 18) the H-plane combiner includes a chamfer (344).
Regarding claim 23:
the combiner provides a single port (902).
Regarding claim 24:
ports (490; a three set waveguide network embodiment; Col. 4, Lines 39-40; Col. 16, Lines 10-11); an H-plane combiner (HB1-HJ1-HB1) including a U-Bend (defined by the u-shaped structure attached at ends, EJ2).
Regarding claim 25:
the combiner is a combiner for a second type of polarization (Col. 5, Lines 10-14).
Regarding claim 26:
(in Fig. 24) the plurality of waveguide ports is 4 waveguide ports (Col. 4, Lines 41-42; Col. 16, Lines 8-12).
Regarding claim 28:
(in Fig. 18) the H-plane combiner includes a chamfer (344).
Regarding claim 31:
the combiner provides a single port (902).

Claims 24, 27, 29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janky et al. (US Pat. 4467294).
Janky et al. disclose;
Regarding claim 24:
a combiner (in Figs. 2 and 4), comprising: a plurality of waveguides ports (49); and an H-plane combiner (defined by waveguide 75) including a U-Bend (defined by waveguide 51).
Regarding claim 27:
the plurality of waveguide ports (49) includes a septum (45) dividing a first waveguide port (49 along the H-plane) from a second waveguide port (49 along the E-plane) in the plurality of waveguide ports (49).
Regarding claim 29:
the combiner (in Figs. 2 and 4) further comprises an E-plane combiner (defined by waveguide 63) that includes a septum (45).
Regarding claim 31:
the combiner (in Fig. 4) provides a single port (31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Janky et al. (US Pat. 4467294) in view of Wu (US Pat. 6563398).
Regarding claim 1:
Janky et al. disclose a combiner network (in Figs. 2 and 4), comprising: a combiner of a first type (defined by 41) for a first polarization type comprising a first plurality of waveguide ports (49), an E-plane bend (defined by waveguide 63), an H-plane bend (defined by waveguide 75), and a U-bend (defined by 51); and a combiner of a second type (defined by 41) for a second polarization type comprising a second plurality of waveguide ports (49), an E-plane bend (defined by waveguide 67), an H-plane bend (defined by waveguide 79), and a U-bend (defined by waveguide 51): wherein the combiner of the first type (41) 
Janky et al. is silent on that the combiner network is implemented to feed an antenna array.
Wu in a comparative disclosure discloses a waveguide combiner network (in Fig. 23) to feed an antenna array (100 in Figs. 9-11).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the combiner network of Janky et al. into the feeding network of the antenna array of Wu device for the benefit of feed the array of antenna elements using the waveguide network including bends and power splitting junctions (Col. 6, Lines 48-50).
Regarding claim 2:
Janky as modified disclose the combiner of the first type (41) combines the first plurality of waveguide ports (49) into a single waveguide (31).
Regarding claim 4:
Janky as modified disclose the first plurality of waveguide ports (490) includes 4 waveguide ports (See Fig. 23).
Regarding claim 8:
Janky as modified disclose the combiner of the second type (41) combines the second plurality of waveguide ports (49) into a single waveguide (31).
Regarding claim 10:
Janky as modified disclose the second plurality of waveguide ports (490) includes 4 waveguide ports (See Fig. 23).

Claims 5, 6, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Janky et al. (US Pat. 4467294) in view of Wu (US Pat. 6563398) as applied to claim 1 and further in view of Sherrer et al. (US 20120062335).
Regarding claim 5:
Janky as modified is silent on that a further comprising a plurality of combiners of the first type each having a plurality of waveguide ports.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement a plurality of combiners having plurality of waveguide ports as taught by Sherrer et al. into the Janky et al. combiner network for the benefit of increasing coax power handling capability of the feed, increasing the thermal dissipation, and minimizing propagation loss (Para. 0126, Lines 22-24).
Regarding claim 6:
Janky as modified is silent on that the plurality of the combiners of the first type are combined to form a single waveguide from the plurality of waveguide ports.
Sherrer et al. disclose the plurality of the combiners (in stage 1-stage 3) of the first type are combined to form a single waveguide (1771) from the plurality of waveguide ports (1751-1758).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement a plurality of combiners having plurality of waveguide ports as taught by Sherrer et al. into the Janky et al. combiner network for the benefit of increasing coax power handling capability of the feed, increasing the thermal dissipation, and minimizing propagation loss (Para. 0126, Lines 22-24).
Regarding claim 11:
Janky as modified is silent on that further comprising a plurality of combiners of the first second type each having a plurality of waveguide ports.
Sherrer et al. disclose a plurality of combiners (in stage 1-stage 3) of the first second type each having a plurality of waveguide ports (1751-1758).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement a plurality of combiners having plurality of waveguide ports as taught by Sherrer et al. into the Janky et al. combiner network for the benefit of increasing coax power handling capability of the feed, increasing the thermal dissipation, and minimizing propagation loss (Para. 0126, Lines 22-24).
Regarding claim 12:
Janky as modified is silent on that the plurality of the combiners of the first second type are combined to form a single waveguide from the plurality of waveguide ports.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement a plurality of combiners having plurality of waveguide ports as taught by Sherrer et al. into the Janky et al. combiner network for the benefit of increasing coax power handling capability of the feed, increasing the thermal dissipation, and minimizing propagation loss (Para. 0126, Lines 22-24).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Janky et al. (US Pat. 4467294) in view of Wu (US Pat. 6563398) and Sherrer et al. (US 20120062335) as applied to claims 1 and 6, and further in view of Lewis, Jr. et al. (US Pat. 9450308).
Regarding claims 7 and 13:
Janky as modified is silent on that the single waveguide is provided to a waveguide dual-axis monopulse as required by claim 7; and the single waveguide is provided to a monopulse as required by claim 13.
McCandless discloses (in Figs. 4 and 6) the single waveguide (30) is provided to a waveguide dual-axis monopulse (45); the single waveguide (30) is provided to a monopulse (45).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the monopulse into the waveguide as taught by McCandless into the tracking combiner device for antenna array of Sherrer as modified for the benefit of providing improved target identification and tracking in more compact antenna systems (See Abstract; Col. 1, Lines 44-45; Lines 60-62).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Janky et al. (US Pat. 4467294) in view of Wu (US Pat. 6563398) as applied to claim 1 and further in view of Morz et al. (US Pat. 4473828).
Regarding claim 14:

Morz et al. disclose in a comparative disclosure that the U-Bend (L1) is disposed between the H-plane combiner (H1) and the E-plane combiner (E3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement a U-shaped bend waveguide connecting the E-plane and the H-plane combiners for the benefit of separating the energy of the modes at the combiners (Col. 2, Lines 39-43; Col. 10, Lines 35-38). 

Claims 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Pat. 6563398) in view of Jensen et al. (US 20160351984).
Regarding claim 19:
Wu is silent on that the plurality of waveguide ports include a septum dividing a first waveguide port from a second waveguide port in the plurality of waveguide ports.
Jensen et al. discloses (in Fig. 2C, 3B, 4A and 4B) the plurality of waveguide ports (100) include a septum (325) dividing a first waveguide port (332) from a second waveguide port (333) in the plurality of waveguide ports (100).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a septum in the waveguide as taught by Jensen et al. into the waveguide combiner of Wu for the benefit of converting the two orthogonal polarization signal components to a signal having dual polarization states (Para. 0022, Lines 36-38).
Regarding claim 21:
Wu is silent on that the E-plane combiner includes a septum.
Jensen et al. disclose (in Fig. 3B) the E-plane combiner (100) includes a septum (325).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a septum in the waveguide as taught by Jensen et al. into the waveguide combiner 
Regarding claim 22:
Wu is silent on that the septum is a two-step septum.
Jensen et al. disclose (in Fig. 3B) the septum (325) is a two-step septum (326; See Fig.).
Accordingly, it would have been a matter of design consideration to shape the edge of the septum in any shape as taught by Jensen et al. (Para. 0040, Lines 1-3) and implement into the waveguide of Wu especially since it can facilitate additional degrees of freedom to work with in designing the antenna system (Para. 0040, Lines 16-17).

Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Janky et al. (US Pat. 4467294)/(US Pat. 6563398) in view of Jensen et al. (US 20160351984).
Regarding claim 27:
Janky et al./Wu is silent on that the plurality of waveguide ports include a septum dividing a first waveguide port from a second waveguide port in the plurality of waveguide ports.
Jensen et al. discloses (in Fig. 2C, 3B, 4A and 4B) the plurality of waveguide ports (100) include a septum (325) dividing a first waveguide port (332) from a second waveguide port (333) in the plurality of waveguide ports (100).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a septum in the waveguide as taught by Jensen et al. into the waveguide combiner of Wu for the benefit of converting the two orthogonal polarization signal components to a signal having dual polarization states (Para. 0022, Lines 36-38).
Regarding claim 30:
Janky et al./Wu is silent on that the septum is a two-step septum.
Jensen et al. disclose (in Fig. 3B) the septum (325) is a two-step septum (326; See Fig.).
Accordingly, it would have been a matter of design consideration to shape the edge of the septum in any shape as taught by Jensen et al. (Para. 0040, Lines 1-3) and implement into the waveguide of Wu .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






BJ
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845